Title: Hezekiah Ford to the Commissioners, 25 June 1778
From: Ford, Hezekiah
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      Nantes June 25th. 1778
     
     As Mr. Ross, a Gentleman of Pennsylvania, has been kind enough to offer me a Passage on Board his Schooner, bound to Virginia; I have declined going by the Frigate; as it will be in my Power to return to the Camp sooner, this Way, than it could pos­sibly be the other. Besides, I understand that Capt. Whipple considers his Clerk as Chaplain, and as I would not incommode, or deprive, any Gentleman of their Office willingly, I have thought proper to decline all Pretentions to the said Office, and to return you my most cordial thanks for the Letter of Recommendation you were kind enough to honour me with. Rest assured, Gentlemen, that this Favour shall ever impress my Mind with the deepest Sense of Gratitude; and that, while I have Time, or Opportunity, I shall always consider myself in duty bound to serve you in every Respect, my poor Capacity will admit.
     As it is probable you may be desirous of sending Letters to His Excellency P. Henry, I have taken the Liberty to offer my Service, and to assure you, that such a Trust (should you think Proper to confer it on me) shall be executed with the greatest Care and Punctuality. The Schooner, I expect, will sail in about ten Days.
     When I read in the London Evenning Post the Cruelty that has lately marked the Line of Gen. Howe’s Conduct, in wantonly distroying the Property of Individuals up the Dalawar; my Mind was irritated to that Degree, which is scarce conceivable: and I still find in myself such a Disposition to revenge the unprovocked Injuries of my Country-men, that every Day seems an Age, while I am detained from so laudable an Imployment.
     Alas! Dear Sirs, what Havock does Ambition make amongst all human Things! It is the Avarice, and Corruption, of a cruel Tyrant, that has occasioned so much blood-shed; and how much more he will occasion, God only knows. He is the Wretch, who has sacrificed so many innocent People for supporting their Rights; such Rights as they are entitled to, not only from human Contracts and the Charters granted their fore-fathers, but from the sacred Law of Nature. What will be the Result of our gracious King’s Conduct no human Providence can foresee: But may the God of Justice and Avenger of Wicked Doers, shortly bring to pass a glorious Revolution, in which George shall no longer set as Ruler of the british Nation.
     With an Apology for moralizing the Subject, I have the honour to be, with all imaginable respect, Gentlemen Yr. Mo Obedient Mo Obliged, & very Hble Servt.
     
      Hez. Ford
     
    